Me. Justice Wolf
delivered the opinion of the court.
Appellant first maintains that the information is bad because it charges two offences in that the defendant was accused of keeping a house for assignation purposes and that he rented rooms to women for prostitution purposes. This *395was a matter not raised in the conrt below and it is unnecessary to consider it, Torres v. Lothrop, 16 P. R. R., 172; Torres v. Lothrop, 231 U. S., 171; Quintero et al. v. Morales, decided April 23, 1914, and cases there cited, especially if the information was proved as laid. We think, however, that the information charged a simple offence. It is as follows:
‘ ‘ The fiscal files an information against Rafael Mena for the crime of keeping a bawdy and disorderly house as defined in Chapter YII of Title XIII of the Penal Code— a misdemeanor committed as follows: On or about November 17, 1913, in the house No. 90, San Sebastián Street of the city of San Juan which forms a part of the judicial district of the same name, the said Rafael Mena kept an assignation house in which he rented the bedrooms to women for the purposes of prostitution. This act is contrary to the law in such case made and provided and against the peace and dignity of The People of Porto Rico.”
The appellant maintains that the information is not clear because it does not show whether the prosecution was had under section 287 or 288 of the Penal Code. We think that the information, although not very carefully drawn, sufficiently apprises the defendant that he was charged with renting rooms to women for purposes of prostitution.
The only other ground of error is the insufficiency of the proof to sustain the information. That the house was an assignation house and that rooms were rented to women who used them for purposes of prostitution was abundantly proved. The principal point relied on, as we understand it, was that it was not shown that the defendant was the keeper of the house or that he had control or knowledge over the acts of the inmates. We have already seen that the charge is the renting of rooms for prostitution purposes and the only real question is whether the defendant had knowledge of such purposes. The tenants were numerous and it was shown that the house was well known as an assignation house, that defendant had dealings with the women tenants personally as landlord or owner, that he visited the house, and that his *396agents had full knowledge. His knowledge was shown partially by circumstantial evidence and partially by his own admissions. The judgment must be affirmed.

Affirmed.

Chief Justice Hernández and Justices del Toro and Aldrey concurred.